DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0003] recites “concomitants” and should be corrected to “contaminants” or “components.”
Paragraph [0045 or Page 11 lines 23-25 should read “structured packings or random packings, wherein in the gas flow direction of the raw synthesis gas initially comprising at least one sulfur components”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness
Claim 1 part (a) recites “wherein in the gas flow direction of the raw synthesis gas initially at least one sulfur components absorption zone and subsequently at least one carbon dioxide absorption zone is traversed.” The grammar is improper and the limitations are unclear. 
The Examiner understands from the specification ([0043], page 11) that “The absorption apparatus is in the form of an absorption column and divided by a separating tray (not shown) into two absorption zones each provided with surface area-enlarging internals such as trays, structured packings or random packings, wherein in the gas flow direction of the raw synthesis gas initially comprising at least one sulfur components absorption zone arranged in the lower portion of the absorption column and subsequently at least one carbon dioxide absorption zone arranged in the upper portion of the absorption column is traversed (both not shown).” (Amendment added). However, it is still unclear what should be the final arrangement and/or flow. Clarification is requested.
Claim 1 part (b) recites “providing a raw synthesis gas stream to be purified, cooling the raw synthesis gas stream through indirect heat exchange with a first cooling medium, introducing the cooled raw synthesis gas stream to the ai least one sulfur components absorption zone.” It is unclear where the raw synthesis gas is obtained. Whether the raw synthesis gas is from a new source or connected to part (a), the connection is not clear.
Claim 1 part (e) recites “supplying the scrubbing medium enriched in sulfur components to a first flash regeneration apparatus and introducing it thereto.” It is unclear what “it” includes. The Examiner assumes that the phrase “and introducing it thereto” is unnecessary and may be deleted. Part (e) further recites “discharging a third scrubbing medium stream containing sulfur components and depleted in carbon dioxide by flashing and at least one first carbon dioxide-containing gas stream from the first flash regeneration apparatus.” The phrase is unclear and the limitation is not clearly presented. It appears that the first carbon dioxide-containing gas stream is obtained from the first regeneration apparatus is flashed in following step to recover a third
scrubbing medium stream containing sulfur components and depleted in carbon dioxide.
Claim 1 part (f) recites “discharging a scrubbing medium stream enriched in carbon dioxide from the absorption apparatus.” It is unclear where this scrubbing medium is obtained; there is no clear connection to any scrubbing medium in the prior steps. 
Claim 9 is rejected for the same 112 issues above to claim 1 above.

Lack of Antecedent Basis
Claim 1 part (a) recites “the raw synthesis gas” 
Claim 1 part (b) recites the limitation “the at least one sulfur components absorption zone.” 
There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is Bouillon who teaches a system comprising a) contacting the gaseous effluent with an absorbent solution by feeding the gaseous effluent into the lower part of an absorption zone and by feeding the absorbent solution into the upper part of the absorption zone so as to obtain a gaseous effluent depleted in acid compounds and an absorbent solution laden with acid compounds, the absorbent solution being selected for its property of forming two separable liquid phases when it has absorbed an amount of acid compounds and when it is heated, b) carrying out at least one cooling of at least an absorbent solution portion circulating in the absorption zone, cooling being performed by indirect heat exchange with a cooling fluid, cooling being carried out until a temperature lower than a threshold temperature determined in such a way that the absorbent solution is a single-phase solution in the absorption zone, i.e. it does not divide into two phases, is reached, c) heating the absorbent solution laden with acid compounds so that the absorbent solution divides into two liquid fractions: a first absorbent solution fraction depleted in acid compounds and a second absorbent solution fraction enriched in acid compounds, d) separating said two fractions obtained in stage b), e) regenerating the second fraction so as to release part of the acid compounds, f) recycling the first absorbent solution fraction and the regenerated absorbent solution as absorbent solution to stage a). 
Another close prior art is Liu CN106000000 who teaches a multistage flash analyzing and separating device with decreasing pressure in combination with an absorption tower. However, the conduit flows from Liu are different than the instant claim.
The prior art does not appear to teach a flash regeneration apparatus comprising three stages A, B, C of incrementally decreasing pressure, and further comprising an upper region and lower region. The first flash regeneration apparatus is for separating carbon dioxide from the scrubbing medium containing sulfur components and the second flash regeneration apparatus is for separating carbon dioxide from the carbon dioxide-laden scrubbing medium. The separation of the two regions is indicated by a horizontal dashed line which separates the second flash regeneration apparatus (upper region) from the first flash regeneration apparatus (lower region) in Figure 1. A scrubbing medium stream enriched in sulfur components is discharged absorption zone via conduit 24 and supplied to a first flash regeneration apparatus at the lower region of stage A. A recycle stream 34 is obtained from the upper region of stage A and is recycled to the adsorber. In the second flash stage B, a stream 36 of carbon dioxide is recovered from the upper region. A third scrubbing medium containing sulfur and low in carbon dioxide is discharged from line 33, the lower region of stage C. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772